Citation Nr: 1302400	
Decision Date: 01/22/13    Archive Date: 01/31/13

DOCKET NO.  05-15 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel


INTRODUCTION

The Veteran had active service from June 1953 to May 1955.  

This matter comes before the Board of Veterans' Appeals (Board) from a December 2004 rating decision by the Montgomery, Alabama, Department of Veterans Affairs (VA) Regional Office (RO).  

In April 2009, the Board denied the benefits on appeal.  The Veteran appealed that decision to the Veterans Claims Court.  In a January 2011 Memorandum Decision, the Court vacated the Board's decision and remanded the claim back to the Board.  The Board subsequently remanded the case for further development in October 2011; however, as discussed below, additional development is necessary prior to appellate review.  

The issues of entitlement to service connection for hypertension and heart disease (aortic aneurysm), both claimed as secondary to service-connected posttraumatic stress disorder (PTSD), have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  These issues appear to be inextricably intertwined with the issue of entitlement to a TDIU.  The Board does not have jurisdiction over these service connection issues, and they are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

In this case, the Veteran claims that his service-connected disabilities have rendered him unable to secure or follow a substantially gainful occupation.  Specifically, he has stated that he is unable to work due to the medication he takes for his PTSD and due to his hearing loss and tinnitus.  His VA Form 21-8940 indicates that he last worked in 1990.  However, at a July 2007 VA examination, he stated that he retired from his job in 1997.    

Service connection has been established for bilateral sensorineural hearing loss rated at 30 percent disabling prior to January 2012, and as 90 percent since, tinnitus rated at 10 percent disabling, and PTSD rated at 30 percent disabling.  The Veteran has a combined disability evaluation of 60 percent prior to January 2012 and 90 percent since.  

Pursuant to the January 2011 Memorandum Decision, another remand is needed.  Specifically, the Court vacated the Board's denial of TDIU because there was no evidence (other than VA examinations that addressed the effect of the Veteran's hearing loss and PTSD, separately, on his employability) that addressed the impact of the Veteran's combination of disabilities on employment.  VA examinations in January 2012 again addressed the effect of the Veteran's hearing loss and PTSD, separately, on his ability to secure and maintain gainful employment.  No opinion was rendered as to the effect of his service-connected disabilities, combined, on his employment.  

For these reasons, the Board finds that a remand is necessary to obtain an opinion as to the effect of the Veteran's service-connected disabilities, combined, on his ability to secure and maintain gainful employment.  See Stegall v. West, 11 Vet. App. at 271 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Obtain VA clinical records from the Tuscaloosa VAMC for the period since October 2011.  Any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the clinician for review.

2.  Obtain an opinion regarding the effect of the Veteran's service-connected disabilities, combined, on his ability to secure and maintain substantially gainful employment.  If the VA clinician deems an examination necessary in order to provide the opinion, such examination should be scheduled and accomplished, and a complete rationale for any opinion expressed should be provided.  The claims file should be made available to the examiner for review of the history in conjunction with the opinion, and the clinician's report should reflect that such review was accomplished.  

The clinician is asked to review the June 2004, October 2004, July 2007, August 2007, and January 2012 VA examination reports in the course of rendering any opinion.  

If the opinion and/or supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the clinician should so specify in the report, and explain why any opinion could not be offered.  In this regard, if the clinician concludes that there is insufficient information to provide an opinion without result to mere speculation, the clinician should state whether the inability to provide an opinion is due to a need for further information (with such needed information identified) or because the limits of medical knowledge have been exhausted regarding the effects of the Veteran's service-connected disabilities on his employability.

3.  After the development requested has been completed, the case should again be reviewed on the basis of the additional evidence.  If TDIU is not granted, the Veteran and his representative should be furnished a supplemental statement of the case, and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  He is advised to appear and participate in any scheduled VA examination(s), as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2012).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

